Citation Nr: 1403077	
Decision Date: 01/24/14    Archive Date: 01/31/14

DOCKET NO.  10-31 837	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, claimed as posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Bridgid D. Cleary, Counsel


INTRODUCTION

The Veteran served on active duty from October 1987 to October 1990 and from January 1991 to April 1991.

This matter has come before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision of the ST. Petersburg, Florida, Department of Veterans Affairs (VA) Regional Office (RO).

In June 2011, the Board remanded this case for further development.


FINDING OF FACT

The weight of the competent and credible evidence does not show that the Veteran's acquired psychiatric disorder is related to his military service.


CONCLUSION OF LAW

An acquired psychiatric disorder was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1112, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. § 3.303 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Additionally, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  This notice must be provided prior to an initial unfavorable decision.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Here, the Veteran was sent a July 2009 letter that provided the required information.  Accordingly, no further development is required with respect to the duty to notify.

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Board has reviewed the electronic evidence contained in the Veteran's Virtual VA folder as well as the paper file.  These files together comprise the claims file.  The claims file contains the Veteran's service treatment records, as well as post-service reports of VA and private treatment and examination.  Moreover, his statements in support of the claim are of record.  The Board has carefully reviewed such statements and concludes that no available outstanding evidence has been identified.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim.

In compliance with the Board's June 2011 remand, VA sought a medical addendum opinion from the examiner who originally performed the September 2009 VA examination.  In September 2011, this examiner reviewed the objective evidence of record, documented the Veteran's current complaints, and performed a thorough clinical evaluation, then offered opinions as to the nature of the claimed disabilities, accompanied by a rationale.  Therefore, this examination and addendum opinion are adequate for VA purposes.  Thus VA has complied with the June 2011 remand instructions.  Stegall v. West, 11 Vet. App. 268 (1998).

For the above reasons, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Analysis

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active military service. 38 U.S.C.A. § 1110, 1131 ; 38 C.F.R. § 3.303.  Direct service connection requires competent and credible evidence of (1) a current disability, (2) in-service occurrence or aggravation of a disease or injury; and (3) a nexus between an in-service injury or disease and the current disability.  See generally Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

In June 2009, the Veteran filed a claim of service connection for posttraumatic stress disorder.  In Clemons v. Shinseki, the Court found that an appellant's claim is presumed to be based on his symptoms of mental illness and not limited to a specific diagnosis.  23 Vet. App. 1, 6 (2009).  As such, the Board has considered whether service connection is warranted for any diagnosed acquired psychiatric disorder, including posttraumatic stress disorder (PTSD).

The record contains private diagnoses of posttraumatic stress disorder (PTSD), panic disorder with agoraphobia, and depressive disorder.  VA treatment records show diagnoses including bipolar disorder, anxiety, mood disorder secondary to medical condition, depression, alcohol abuse, cocaine dependence, obsessive-compulsive traits, and, in September 2009, PTSD.  While much debate has focused on whether the Veteran's mental health disorder is more accurately characterized as PTSD or depression, either will satisfy this requirement.  Thus, the Veteran has a current diagnosis of an acquired psychiatric disability.

The Veteran's service treatment records do not reflect complaints of or treatment for any acquired psychiatric disability.  At the time of his March 1992 separation examination, no psychiatric abnormality was noted.  In the accompanying Report of Medical History, the Veteran denied depression or excessive worry and nervous trouble of any sort.  Thus, the record does not show an in-service onset of this disability.

Instead, the Veteran has argued that his acquired psychiatric disability was related to his experiences while serving in Operation Desert Storm.  Specifically, in his July 2009 stressor statement, the Veteran reported the base coming under attack while he was serving in Operation Desert Storm.  The Veteran's DD 214 shows service in Southwest Asia.  The Veteran's report of his base coming under attack is consistent with service in Southwest Asia in early 1991.  Thus, the inservice incident requirement is satisfied.

The third and final requirement for direct service connection is a nexus between the in-service stressor and the Veteran's acquired psychiatric disorder.  All of the mental health records appear to agree that the Veteran has significant psychological symptoms associated with his non-service connected ulcerative colitis.  Thus, the question becomes whether the Veteran has an additional acquired psychiatric disorder causally linked to his military service.  

The Veteran has submitted private treatment records showing diagnoses of PTSD and noting the Veteran's history of service during wartime.  See February 2006 private examination and June 2009 private psychological evaluation.  These evaluations fail to specifically state that the diagnosis of PTSD is attributable to a military trauma.  Nevertheless, as the subjective history provided an the onset of the June 2009 evaluation reflects traumatic experiences only from his military service, the Board is left to infer that this record is intended to serve as a positive medical nexus opinion.  The United States Court of Veterans Appeals has held that in order to be adequate, a medical opinion must be supported by a rationale.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Additionally, the Veteran is correct in noting that the private examinations cannot be discounted solely because the examiner did not review the case file.  To the extent that these examinations rely on the Veteran's lay history, their probative value hinges on the accuracy of that history.  See id.  As a finder of fact, though, the Board must assess the credibility of lay evidence.  In this role, the Board properly considers any evidence of interest, bias, consistency of provided statements with other evidence submitted on behalf of a Veteran, bad character, internal inconsistency, facial plausibility, self interest, consistency with other evidence of record, malingering, and desire for monetary gain.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).

The June 2009 private psychological evaluation dissects the Veteran's various mental health symptoms and determines that those attributed to PTSD cannot be distinguished from those attributed to depression given their substantial overlap and the time frame of their origin.  In the context of this evaluation, the Veteran reported an onset of PTSD symptoms around the time of the breakup of his marriage.  As his January 2002 claim states that he and his wife separated in December 1992 and divorced in March 1995, the Board will use that time frame as reference.  The PTSD symptoms to which this psychologist refers are unclear.   According to the lay history provided at his February 2006 private examination, the Veteran reported feeling depressed since his ileostomy in 1992.  This is consistent with the agreed upon findings that the Veteran has experienced psychiatric symptoms due to his medical condition.  Additionally, the Veteran denied terrifying memories of the war during an October 2005 mental health note and a February 2007 VA PTSD screen was negative.  The first medical evidence of complaints of PTSD symptoms, including nightmares, flashbacks, and intrusive memories came in the VA and private treatment records from 2006, more than 10 years after the Veteran's divorce and nearly 15 years after his ileostomy.  The private psychologist relied on a concurrent onset of these symptoms that is not substantiated by the record and, to some extent is contradicted by the contemporaneous medical evidence.

By contrast, the VA examiner has specifically found that all of the Veteran's symptoms are more accurately attributed to depression related to his declining physical health.  The September 2009 VA examiner noted that the Veteran did not meet the diagnostic criteria for PTSD at the time of that examination and, furthermore, that the Veteran himself conceded at that time that his mental health problems are related to his ileostomy and related stressors.  In her September 2011 addendum opinion, the VA examiner specifically found that there was no evidence that the Veteran's acquired psychiatric condition had its onset during his military service or was due to such service.  This examiner noted that several of the Veteran's symptoms, such as foreshortened future and social anxiety, were expressly linked to his medical conditions and prognosis.  Specifically, this examiner found that the Veteran's life has changed significantly as a result of his medical issues.  As a result, his relationship and psychiatric status has been affected.  "He is understandably angry and upset.  His symptoms from my assessment are related to his medical status, not traumatic relating to war in service."  Based on the above, the Board finds the VA examiner's opinion more probative.

To the extent that that the Veteran believes that his acquired psychiatric disorder is due to his military service, the Board acknowledges that a lay person may speak as to etiology in some limited circumstances in which nexus is obvious merely through lay observation.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  In this case, the question of etiology is complicated by the presence of depression that has been consistently associated with his non-service connected ulcerative colitis.  There is no indication in the record that the Veteran possesses the necessary psychiatric training or expertise to differentiate between the symptoms of depression and PTSD.  As such, he is not competent to provide and etiological opinion in this case.

For these reasons and bases, the Board finds that the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for an acquired psychiatric disability.  Thus, the appeal must be denied.



ORDER

Service connection for an acquired psychiatric disorder is denied.




____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


